UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6200



TRAVIS STAMPER,

                                            Petitioner - Appellant,

          versus


RONALD MOATS, Warden; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-99-
1659-AMD)


Submitted:   April 27, 2000                    Decided:   May 3, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Travis Stamper, Appellant Pro Se. John Joseph Curran, Jr., Attor-
ney General, Rachel Marblestone Kamins, OFFICE OF THE ATTORNEY GEN-
ERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Travis Stamper seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See Stamper v. Moats, No. CA-99-

1659-AMD (D. Md. Dec. 29, 1999).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             DISMISSED




                                   2